Citation Nr: 9905462	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-46 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
March 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1996 rating action in 
which the RO denied the veteran an increased rating for PTSD.  
The disability was evaluated as 50 percent disabling, 
effective from September 1990.  An NOD was filed in April 
1996, and an SOC issued in August 1996.  The veteran filed a 
substantive appeal in October 1996, and a Supplemental SOC 
was issued in June 1998.  In August 1998, the veteran 
testified before the undersigned during a Travel Board 
hearing at the VARO in Hartford.  

The Board notes that the veteran had perfected an appeal for 
a claim of an increased rating for residuals of a shell 
fragment wound to the right calf.  At the veteran's Travel 
Board hearing, he withdrew his appeal with respect to that 
issue, and therefore it is not before the Board at this time. 


REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected PTSD is more severe than previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects that the veteran was 
service connected for PTSD in July 1984.  The disorder was 
evaluated as 10 percent disabling, effective from November 
1984.  Subsequently, the disability rating was increased by 
the RO to 30 percent in a December 1987 rating decision.  In 
a June 1989 Board decision, the veteran's PTSD rating was 
increased to 50 percent.  

Thereafter, in September 1995, the veteran was medically 
examined for VA purposes.  The examiner's diagnosis noted 
PTSD, with moderate to severe stressors, and a global 
assessment of functioning (GAF) score of 45.  The veteran was 
subsequently hospitalized at the VA Medical Center (VAMC) in 
West Haven from October 1995 to November 1995.  A discharge 
summary for this period reported a final diagnosis of PTSD 
with alcohol dependence, lack of social support, and a GAF 
score of 35.  

In a February 1996 rating action, the RO continued the 
veteran's disability at 50 percent, effective from September 
1990.  The veteran appealed the decision and, in September 
1997, was scheduled by the RO for a VA medical examination, 
for which he failed to report.  A second examination, which 
appears to have been scheduled for the following month, was 
noted to be canceled.  

In a June 1998 Supplemental SOC, the RO indicated that the 
veteran had failed to report for the scheduled September 1997 
examination.  It rated the veteran's disability with 
consideration given to the new schedular criteria under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411(effective 
November 7, 1996), noting the lack of any new evidence of the 
veteran's disorder since November 1995.  The veteran's 
disability rating was confirmed and continued at 50 percent.  
The RO did not cite or discuss 38 C.F.R. § 3.655 ("Failure 
to report for Department of Veterans Affairs examination").  
In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  
During his testimony, the veteran did not address why he had 
missed his scheduled medical examination.  The veteran's 
service representative requested that the veteran's appeal be 
remanded to the RO for an updated compensation and pension 
examination.  

In addition, at his Travel Board hearing, the veteran 
submitted a VAMC West Haven psychiatric note, dated in June 
1998.  The note reported that the veteran suffered from 
chronic, severe PTSD, as well as from nightmares, flashbacks, 
and chronic suicidal ideation without current plan.  The 
veteran was noted to abuse alcohol and cocaine periodically.  
The examiner was identified as being a Ph.D.

When a claim for an increased rating is requested, a 
determination must be made as to whether the claimant meets 
the appropriate schedular criteria; found for PTSD under 38 
C.F.R. § 4.130, DC 9411.  These determinations necessarily 
require medical evaluation and judgment as to the extent of 
the disability.  The available record does not contain a 
recent VA medical examination regarding the veteran's PTSD, 
and other than the psychiatric note to which reference was 
made above, lacks recent evidence with respect to the level 
of the veteran's disorder.  

Under 38 C.F.R. § 3.655, "When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a claim for increase, 
the claim shall be denied."  The regulation additionally 
notes, "Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc."  38 C.F.R. § 3.655(a)(b) 
(1998).

The Board finds that this regulation effectively precludes 
the Board, or the RO, from proceeding to adjudicate the claim 
on the merits if the appellant has failed to appear without 
good cause for a scheduled examination in connection with a 
claim for an increased rating.  Because the veteran's failure 
to report for the September 1997 VA examination is without 
explanation, it may be said that the veteran's absence was 
without good cause.  In addition, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  Therefore, the increased rating claim for PTSD could 
be denied.

The Board notes, however, that the RO did not raise the issue 
of the consequences of the veteran's failure to report for 
the VA examination, and simply proceeded with the appellate 
process, including the issuance of a Supplemental SOC of the 
case on the merits of the claim and eventual certification of 
the appeal to the Board.  The Court has held that, when the 
Board addresses an issue that has not been addressed by the 
RO, the Board must consider whether the appellant would be 
prejudiced by the Board's going forward on that issue without 
first remanding for the RO to adjudicate the issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392-
394 (1993).  An opinion of the VA General Counsel, VAOGCPREC 
16-92, has held that whether remand is required will depend 
upon the circumstances of each individual case.  See Bernard, 
supra.

In this regard, the Board acknowledges that the present 
decision constitutes the first occasion on which the veteran 
has been notified that a failure to report for his scheduled 
VA examination, without good cause, can result in a denial of 
his claim for an increased rating.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on this question, nor has he been provided an SOC or SSOC 
with respect to this issue.  Thus, the Board will remand the 
matter to the RO to avoid the possibility of prejudice to the 
claimant.  38 C.F.R. § 19.9 (1998).

In reaching this conclusion, we additionally note that there 
is uncertainty as to whether a second medical examination was 
scheduled for October 1997 and then canceled not owing to the 
veteran's fault.  There was no indication given by the 
veteran, or his service representative, during the Travel 
Board hearing in August 1998, that they had been notified 
about a new examination or that one had been scheduled.  The 
service representative simply stated that, according to the 
claims file, the "second one was canceled by MAS."  
Therefore, giving the benefit of the doubt to the veteran, if 
in fact there was a second examination scheduled, we should 
assume the veteran would have reported to be examined had not 
the examination been canceled.  

Where an RO requests information to enable it to obtain 
evidence in support of a veteran's claim, the veteran's 
cooperation with all such requests is essential and, as the 
Court of Veterans Appeals has emphasized, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  In 
this case, it appears that the duty to assist has been 
frustrated by the veteran's failure to report for the 
examination needed to produce evidence essential to the 
claim.

It is unfortunate that, due to the veteran's failure to 
respond to the RO, and his failure to accord the courtesy of 
an explanation to the medical examiner whose scheduled 
September 1997 examination he apparently ignored, we must 
remand this case.  We trust that, when apprised of the 
regulation quoted above, he will respond appropriately.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be permitted to submit 
or identify any evidence in support of his 
claim.  Any evidence so identified should be 
obtained by the RO.

2.  The RO should expressly notify the veteran 
of the provisions of 38 C.F.R. § 3.655 (1998), 
advise him that his failure to report for a VA 
examination, without good cause, will result 
in denial of his claim, and permit him to 
submit any argument, evidence, or comment with 
respect to "good cause" in this case.

3.  If the RO determines that the appellant 
has provided "good cause" for his failure to 
appear for the scheduled September 1997 VA 
examination in conjunction with his claim for 
an increased rating, or that a second 
examination had been scheduled and later 
canceled not owing to the veteran's fault, the 
veteran should be rescheduled for a special 
psychiatric examination to evaluate the level 
of disability of his service-connected PTSD.  
Documentation of the veteran's notification of 
the scheduling of the examination should be 
associated with the claims file.  All 
indicated tests should be accomplished.  The 
claims folder and a copy of this Remand must 
be made available to and be reviewed by the 
examiner prior to the examination.

4.  The examiner's report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should note the level 
of psychiatric impairment, social impairment, 
and occupational impairment resulting from the 
veteran's PTSD.  Furthermore, the examiner 
should also discuss the veteran's substance 
abuse, whether or not it is related to the 
veteran's PTSD, and if not, the degree it 
affects the veteran's level of functioning as 
compared to his service- connected PTSD.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  On completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim.  
If action taken on the merits of the claim 
remains adverse to the veteran, he should be 
furnished a Supplemental SOC concerning all 
evidence added to the record since the June 
1998 Supplemental SOC, and he should be given 
an opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

6.  If the veteran fails to provide evidence 
of what the RO considers to be "good cause," 
for his failure to have reported to the 
scheduled September 1997 examination, or if he 
does not respond to the RO's request, the RO 
should deny the claim on the basis of the 
failure to report for a scheduled examination 
without good cause.  It should subsequently 
issue the veteran a Supplemental SOC on the 
question of whether the claim for an increased 
rating should be denied due to failure to 
report for a VA examination.  The SSOC should 
contain a summary of the pertinent facts and a 
summary of the applicable laws and 
regulations.  As is required above, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law. No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


